Crew III, J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered March 18, 1999, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant appeals from a judgment of conviction, upon a plea of guilty, to one count of burglary in the first degree, in satisfaction of an 11-count indictment. At the time that defendant entered his plea, he signed a waiver of his right to appeal which, the record reflects, was voluntarily, knowingly and intelligently made. That waiver encompassed defendant’s challenge to County Court’s suppression ruling (see, People v Kemp, 94 NY2d 831, 833), as well as his challenge to the factual sufficiency of the plea allocution (see, People v Harris, 233 AD2d 959, lv denied 89 NY2d 1094). Accordingly, the judgment is affirmed.
Mercure, J. P., Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.